933 F.2d 1009
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry R. SKELTON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-5531.
United States Court of Appeals, Sixth Circuit.
May 21, 1991.

Before ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter has been referred to a panel of the court.  A review of the documents before the court indicates that the final decision of the district court was filed August 9, 1990, and an order denying reconsideration was filed August 28, 1990.  Appellant filed a notice of appeal on April 4, 1991, from an unspecified order.


2
This court lacks jurisdiction in the appeal.  A notice of appeal is required to specify the party or parties taking the appeal;  designate the judgment, order or part thereof appealed from;  and name the court to which the appeal is taken.  Fed.R.App.P. 3(c).  The notice of appeal in this case fails to meet all these requirements.  However, a mistake in designating the judgment appealed from is not always fatal so long as the intent to appeal from a specific ruling can be fairly inferred by probing the notice of appeal.    Sanabria v. United States, 437 U.S. 54, 67 n. 21 (1978).  Even if this court were to construe the notice of appeal as having been taken from the August 9, 1990, decision, the notice of appeal was filed approximately six months late.  See Fed.R.App.P. 4(a) and 26(a).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.